Case 2:15-cv-06633-CAS-SS Document 408-23 Filed 04/10/19 Page 1 of 3 Page ID
                                 #:10143




                      EXHIBIT V
Case 2:15-cv-06633-CAS-SS Document 408-23 Filed 04/10/19 Page 2 of 3 Page ID
                                 #:10144


Date        Transaction     Bank            Payee             r                                      Reference             Amount

 11/23/11 Wire Transfer     Wells Fargo-    Integrated Administration Inc.                           Pineboard Funding         150,000.00
 11/29/11 Wire Transfer     Wells Fargo     Integrated Administration Inc.                           Pineboard Funding         300,000.00
 02/09/12 Wire Transfer     Wells Fargo     Integrated Administration     Inc.                       Pineboard Funding         150,000·. 00
 03/06/12   Wire Transfer   Wells Fargo     Integrated Administration     Inc.                       Pineboard Funding         300,000.00
 03/09/12   Wire Transfer   Wells Fargo     Integrated Administration     Inc.                       Pineboard Funding         100,000.00
 03/13/12   Wire Transfer   Wells Fargo     Integrated Administration     Inc.                       Pineboard Funding          50,000.00
 03/22/12   Wire Transfer   Wells Fargo     Integrated Administration     Inc.                       Pineboard Funding         125,000.00
 03/26/12   Wire Transfer   Wells Fargo     Integrated   Administration   Inc.                       Pineboard Funding          40;000.00
 05/31/12   Wire Transfer   Wells Fargo     Integrated   Administration   Inc.                       Pineboard Funding         200,000.00
 06/28/12   Wire Transfer   Wells Fargo     Integrated   Administration   Inc.                       Pineboard   Funding       100,000.00
 07/02/12   Wire Transfer   Wells Fargo     Integrated   Administration   Inc.                       Pineboard   Funding       200,000.00
 07/11/12 Wire Transfer     Wells   Fargo   Integrated   Administration   Inc.                       Pineboard   Funding       100.,000.00
 07/13/12 Wire Transfer     Wells   Fargo   Integrated   Administration   Inc.                       Pineboard   Funding        50,000.00
 01/26/12 Wire Transfer     Wells   Fargo   Integrated   Administration   Inc. (according lA's Gl)                             100,000.00
 02/02/12 Wire Transfer     Wells   Fargo   Integrated   Administration   Inc. (according lA's GL)                              50,000.00

                                                                                                     Total                     2,015,000.00




                                                                                                                     PLAINTIFF'S
                                                                                                                 b     EXHIBIT
                                                                                                                 I         3
                                                                                                                 Tltm.         5/x/1e2.

                                                                                                                     lA TT 001756
             Case 2:15-cv-06633-CAS-SS Document 408-23 Filed 04/10/19 Page 3 of 3 Page ID
                                              #:10145



Date        Transaction         Bank                  Payee              Reference   Amount


12/08/11 Transfer         Wells Fargo   Integrated Administration Inc.                 250,000.00
01/09/12 Transfer         Wells Fargo   Integrated Administration Inc.                  30,000.00

                                        Total:                                         280,000.001




                                                                                               lA TT 001757
